Exhibit 99.1 ARROW ELECTRONICS, INC. 7459 S. LIMA STREET ENGLEWOOD, CO 80112 303-824-4000 ARROW ELECTRONICS REPORTS THIRD-QUARTER NON-GAAP EARNINGS PER SHARE OF $1.40 Third-Quarter Sales Grew 11% Over Prior Year Non-GAAP Diluted Earnings Per Share Advanced 19% Over Prior Year FOR IMMEDIATE RELEASE ENGLEWOOD, Colo. October 29, 2014 Arrow Electronics, Inc. (NYSE:ARW) today reported third-quarter 2014 net income of $146.9 million, or $1.47 per share on a diluted basis, compared with net income of $96.8 million, or $.95 per share on a diluted basis in the third quarter of 2013.Excluding certain items1 in the third quarters of both 2014 and 2013, net income would have been $140.2 million, or $1.40 per share on a diluted basis, in the third quarter of 2014 compared with net income of $119.9 million, or $1.18 per share on a diluted basis, in the third quarter of 2013.Third-quarter sales of $5.61 billion increased 11 percent from sales of $5.05 billion in the prior year.Sales, as adjusted, increased 6 percent year over year. “In the third quarter we again produced outstanding results and invested in our long-term strategic sales-related initiatives.Earnings per share of $1.40 were above our expectations, with sales of $5.6 billion at the high end of our guidance.Both of our global components and enterprise computing solutions segments delivered sales and operating income growth.The stable, slow-growth demand environment for global components matched our expectations.Our focus on the higher value portion of the datacenter has aligned our enterprise computing solutions business with the faster growth areas of IT spending,” said Michael J. Long, chairman, president, and chief executive officer. Global components third-quarter sales of $3.73 billion increased 8 percent year over year.Sales, as adjusted, grew 5 percent year over year.Americas components sales increased 2 percent year over year.Europe components sales grew 4 percent year over year, and the region grew year over year for the sixth consecutive quarter on an as-adjusted basis.Components sales in the Asia-Pacific region increased 18 percent year over year. Global enterprise computing solutions third-quarter sales of $1.88 billion grew 19 percent year over year.Sales, as adjusted, grew 7 percent year over year with growth in both Americas and Europe.Both regions continued to experience very strong growth in software and services, while storage and networking also delivered growth. “Returns advanced over the prior year for the fourth consecutive quarter.Cash flow from operations on a trailing 12-month basis was $431 million as we continue to exceed our cash flow target,” said Paul J. Reilly, executive vice president, finance and operations, and chief financial officer.“The strong management of our balance sheet and cash flow provided us with the opportunity to return approximately $50 million to shareholders through our stock repurchase program in the third quarter, approximately $55 million, thus far, in the fourth quarter, and approximately $230 million on a trailing 12-month basis.” NINE-MONTH RESULTS Arrow’s net income for the first nine months of 2014 was $381.9 million, or $3.80 per share on a diluted basis, compared with net income of $264.6 million, or $2.53 per share on a diluted basis in the first nine months of 2013. Excluding certain items1 in both the first nine months of 2014 and 2013, net income would have been $408.6 million, or $4.06 per share on a diluted basis, in the first nine months of 2014 compared with net income of $347.0 million, or $3.32 per share on a diluted basis, in the first nine months of 2013. In the first nine months of 2014, sales of $16.4 billion increased 8 percent from sales of $15.2 billion in the first nine months of 2013. Sales in the first nine months of 2014, as adjusted, increased 2 percent year over year. 1 A reconciliation of non-GAAP adjusted financial measures including sales, as adjusted, operating income, as adjusted, net income attributable to shareholders, as adjusted, and net income per share, as adjusted to GAAP financial measures is presented in the reconciliation tables included herein. GUIDANCE “As we look to the fourth quarter, order patterns are unchanged and the supply chain remains well managed.We expect normal seasonality for our global components and enterprise computing solutions businesses.We believe that total sales will be between $6.1 billion and $6.5 billion, with global components sales between $3.4 billion and $3.6 billion and global enterprise computing solutions sales between $2.7 billion and $2.9 billion.As a result of this outlook, we expect earnings per share, on a diluted basis, excluding any charges to be in the range of $1.75 to $1.87 per share.Our guidance assumes an average tax rate in the range of 27 to 29 percent, average diluted shares outstanding are expected to be 99 million, and the average USD to Euro exchange rate for the fourth quarter is 1.25 to 1.At the midpoints of our fourth-quarter guidance ranges, full-year 2014 sales and earnings per share, on a diluted basis, excluding any charges would grow 6 percent and 17 percent, respectively, compared to full-year 2013, with returns increasing year over year, and cash flow from operations of approximately $450 million,” said Mr. Reilly. Please refer to the CFO commentary, which can be found at www.arrow.com/investor, as a supplement to the company’s earnings release. Arrow Electronics (www.arrow.com) is a global provider of products, services and solutions to industrial and commercial users of electronic components and enterprise computing solutions.Arrow serves as a supply channel partner for more than 100,000 original equipment manufacturers, contract manufacturers and commercial customers through a global network of more than 460 locations in 58 countries. # # # Contact: Steven O’Brien Director, Investor Relations 303-824-4544 Paul J. Reilly Executive Vice President, Finance and Operations, and Chief Financial Officer 631-847-1872 Media Contact:
